627 P.2d 484 (1981)
291 Or. 3
STATE of Oregon, Respondent,
v.
Larry Eugene LETTERMAN, Petitioner.
No. 26407; CA 16726; SC 27314.
Supreme Court of Oregon.
Argued and Submitted February 5, 1981.
Decided May 5, 1981.
Marilyn C. McManus, Deputy Public Defender, Salem, argued the cause for petitioner. With her on the briefs was Gary D. Babcock, Public Defender, Salem.
Dale L. Anderson, Deputy Dist. Atty., Dallas, argued the cause and filed the brief for respondent.
Before DENECKE, C.J., and TONGUE, LENT, LINDE, PETERSON and TANZER, JJ.
Affirmed by an equally divided court.